Case: 09-40757       Document: 00511222341          Page: 1    Date Filed: 09/01/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         September 1, 2010
                                     No. 09-40757
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

LUIS ALBERTO JASSO-BOTELLO,

                                                   Defendant-Appellant.




                    Appeal from the United States District Court
                         for the Southern District of Texas
                                 No. 5:06-CR-579-1




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       The attorney appointed to represent Luis Jasso-Botello has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-40757    Document: 00511222341 Page: 2         Date Filed: 09/01/2010
                                 No. 09-40757

386 U.S. 738 (1967). Jasso-Botello has not filed a response. Our independent
review of the record and counsel’s brief discloses no nonfrivolous issue for appeal.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is ex-
cused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5 TH C IR. R. 42.2. Counsel’s motion for leave to withdraw because of his ap-
pointment as a United States Magistrate Judge is DENIED as moot.




                                         2